Title: To James Madison from George W. Erving, 20 October 1801
From: Erving, George W.
To: Madison, James


					
						Sir.
						London, 20th: Octr: 1801.
					
					I have this day received your circular of the 1st: Augst:.  The instructions and directions which it contains in all cases which occur shall meet with the utmost attention.  I wish it were possible in this place, to comply strictly also with the general instructions to Consuls, which require that a semi-annual Accot: should be transmitted to the Department of State of all the American Vessels which enter their several Ports.  Not one in twenty of the Captains who arrive here, ever present themselves to the Consul;  when a Cargo is such as that a declaration must be made of its having been landed that Certificates may be granted to be returned to the U. S. then the Captain must present himself, and my Predecessor has kept a list of such Vessels which is continued by myself: in future of course there will be very few even of those.  The regulation which I have taken the liberty to suggest at the conclusion of my last letter, perhaps would be the most effectual way of seeing a correct return of Vessels, as well as many other good purposes, and does not seem to be liable to any objection or abuse.  I have the honour to be Sir, with great respect Your very Obedt: Servt:
					
						George W Erving
					
					
						Referring to cases of particular hardship mentioned in my last I take the liberty of Enclosing my letter to Mr. King, in pursuance of which he has endeavoured to make some arrangement but hitherto without Effect.
					
					G. W. E
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
